Citation Nr: 0735227	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for mental disability claimed as due to VA administered 
interferon treatment.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to January 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2005, a statement of the case 
was issued in March 2005, and a substantive appeal was 
received in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has claimed entitlement to compensation under 
38 U.S.C.A. § 1151 on the basis of incurrence of a mental 
disability as the result of VA administered interferon 
therapy for his Hepatitis C.  Compensation shall be awarded 
for a qualifying additional disability of a veteran in the 
same manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability if it is not the result of the 
veteran's own willful misconduct and the disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was:  
1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.  It appears that the basis 
of the veteran's claim is that he has incurred an additional 
mental disability which was not reasonably foreseeable, as a 
result of such VA administered interferon therapy.

The veteran's VA treating physician has opined that the 
veteran has had "psychiatric difficulties" as a result of 
being treated with interferon therapy.  The VA physician has 
acknowledged the veteran's prior psychiatric history and that 
psychiatric difficulties are a well-known side effect of 
interferon therapy; however, has opined that having him 
progress to the point where suicidal ideation takes place is 
extraordinarily uncommon and extraordinarily rare.  The VA 
physician opined that such symptoms would not ordinarily be 
foreseen in the course of interferon therapy.  The opinion, 
however, does not contain sufficient information to determine 
the threshold question of what, if any, additional mental 
disability the veteran incurred as a result of such 
interferon treatment.  In light of such opinion of record, 
the Board finds that the veteran should be afforded a VA 
examination to assess whether he has incurred an additional 
mental disability as a result of VA administered interferon 
therapy, and whether such disability was based on an event 
not reasonably foreseeable.

Additionally, the evidence of record reflects that the 
veteran began interferon therapy at the VA Medical Center 
(VAMC) in Cheyenne, Wyoming, in or about October 2002.  
Although the evidence of record does contain VA outpatient 
treatment records from the Cheyenne and Sheridan VAMCs from 
2001 through 2005, it does not appear that the entirety of 
the veteran's treatment records are on file for this period.  
Specifically, a VA outpatient treatment record reflects that 
in September 2001, the veteran underwent an evaluation prior 
to initiation of alpha-interferon treatment of Hepatitis C, 
and a November 2002 treatment record reflects that he had 
been on interferon for approximately 5 weeks.  However, the 
evidence of record does not contain any VA treatment records 
for the period September 13, 2001, through October 2002, a 
period in which the veteran was undergoing interferon 
therapy.  Thus, the RO should request the entirety of the 
veteran's VA treatment records from the Cheyenne and Sheridan 
VAMCs.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the issue on appeal.  VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and effective date for the award of 
benefits will be assigned if the benefit is granted, and also 
include an explanation as to the type of evidence that is 
needed to establish a disability rating and effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the entirety of 
the veteran's treatment records from the 
Cheyenne and Sheridan VAMCs, to 
specifically include missing treatment 
records from September 13, 2001, through 
October 2002.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  After completion of the above, the 
veteran should be scheduled for a VA 
examination with an appropriate examiner, 
other than his VA treating physician.  
The claims file must be made available to 
the examiner for review.  After 
examination of the veteran and review of 
the claims folder, the examiner should 
offer an opinion as to the nature of any 
mental disability or disabilities prior 
to administration of interferon therapy, 
and whether such interferon therapy 
resulted in any additional mental 
disability.  If the examiner determines 
that an additional mental disability was 
incurred as a result of interferon 
therapy, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the disability is due 
to carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
VA in furnishing hospital care, medical 
or surgical treatment; or due to an event 
not reasonably foreseeable.

4.  After the development requested above 
has been completed, the RO should review 
the expanded record.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



